Case: 11-10926     Document: 00511803947         Page: 1     Date Filed: 03/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 28, 2012
                                     No. 11-10926
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BERNARD DOLENZ, also known as Bernard J. Dolenz Trustee, also known as
Bishop B.J. Dolenz, also known as Bishop B.J. Dolenz Trustee, also known as
Bishop Bernard J. Dolenz Trustee, DOLENZ SWISS AVENUE HOUSE TRUST,
c/o Trustee Bernard J. Dolenz,

                                                  Defendants-Appellants


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:09-CV-1311


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Bernard Dolenz was convicted in 1998 of mail fraud and was ordered to
pay $1,680,501.47 in restitution. United States v. Dolenz, 2000 WL 1239090 (5th
Cir. Aug. 4, 2000) (unpublished) (affirming convictions). Because the restitution
remained unpaid, the Government filed the underlying action against Dolenz
and other named parties seeking to clear title and foreclose on its restitution lien

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10926    Document: 00511803947      Page: 2   Date Filed: 03/28/2012

                                  No. 11-10926

on Dolenz’s real property located at 6102 Swiss Avenue, Dallas, Texas (the Swiss
Avenue House). Dolenz and the Government filed cross motions for summary
judgment. Dolenz’s central contention was that the property had been conveyed
prior to creation of the restitution lien to the Swiss Avenue House Trust (SAHT).
      The district court determined that the summary judgment evidence
showed that SAHT held title over the Swiss Avenue House as the nominee of
Dolenz, and that, therefore, the Government could foreclose on its criminal
restitution lien against the property. United States v. Dolenz, No. 3-09-CV-1311-
O-BD, 2011 WL 4351558 (N.D. Tex. June 16, 2011) (unpublished). The court
determined also that Dolenz could not defeat summary judgment based on
alleged discovery abuses and unethical behavior of opposing counsel, allegations
that were deemed frivolous. Id.
      After Dolenz gave timely notice of his appeal from the final judgment, the
district court certified that the appeal had not been taken in good faith, and it
denied Dolenz’s request for leave to proceed in forma pauperis (IFP) on appeal.
Dolenz has applied to this court for leave to proceed IFP on appeal. Dolenz’s IFP
motion is construed as a challenge of the district court’s certification decision.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Dolenz contends that the Government failed to prove that SAHT is his
nominee; that the Government admitted facts by failing to respond to his
requests for admissions that create genuine issues precluding summary
judgment; that the district court erred in ruling that his requests for admissions,
interrogatories, and requests for production of documents were not properly
served; and that the district court contravened his state homestead exemption
by enforcing the Government’s restitution lien on the Swiss Avenue House.
      Because no non-frivolous issue for appeal has been identified, leave to
proceed IFP is DENIED. See id. This appeal is DISMISSED AS FRIVOLOUS.
See id. at 202 n.24; 5TH CIR. R. 42.2. Dolenz is WARNED that frivolous,
repetitive, or otherwise abusive filings will invite the imposition of sanctions,

                                        2
   Case: 11-10926    Document: 00511803947      Page: 3   Date Filed: 03/28/2012

                                  No. 11-10926

which may include dismissal, monetary sanctions, and restrictions on his ability
to file pleadings in this court and any court subject to this court’s jurisdiction.




                                         3